CROCKETT, Justice
(dissenting):
The subject is a minor 17 years of age. The evidence is that she was in an intoxicated condition upon a public highway; and that she used vile language to the peace officer. The trial court expressly stated in his findings that at the time and place she “did use an alcoholic beverage.”
Under Section 55-10-77, U.C.A.1953, the juvenile court has jurisdiction over any proceeding concerning any child who has violated any federal, state, or local law. Being in an intoxicated condition in a public place is a violation of Section 32-7-13, U.C.A.1953.
After an investigation of her home life and general circumstances, the probation officer in his report to the juvenile court indicated that, in view of her general environment, it appeared likely she would develop a drinking problem. In the conclusions to his report the probation officer noted:
She was in detention five days after the offense. I do not feel that more punishment is important for the offense. However, I recommend that she be required to attend the alcohol class taught by James Shearer.
After reviewing the whole situation, including the probation officer’s report, the court’s sole order was that she attend the alcohol education course of the Utah State Division of Family Services at Blanding, Utah. It is my opinion that the juvenile judge dealt with this situation fairly and wisely in the best interest of the girl and of society in general; and that we would do likewise in affirming this conviction because it is within the rules of law and the prerogatives of the juvenile court. I would therefore affirm and remand for the purpose of having the subject carry out the assigned program of attending the alcohol education course.
ELLETT, J., concurs in the views expressed in the dissenting opinion of CROCKETT, J.